UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 14, 2008 BroadVision, Inc. (Exact name of registrant as specified in its charter) Delaware 000-28252 94-3184303 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1600 Seaport Blvd, Suite 550, North Bldg, Redwood City, California 94063 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (650) 331-1000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On January 15, 2008, BroadVision, Inc. (the "Company") issued a press release announcing the appointment on January 14, 2008 of Mr. Shin-Yuan Tzou, age 50, as the Company's Chief Financial Officer. A copy of the press release is furnished herewith asExhibit 99.1. Mr. Tzou has been employed by the Company since 1995. Most recently, he served as the Company's Chief of Staff and Regional General Manager for the Asia-Pacific-Japan region. Prior to that, Mr. Tzou served as Chief Technology Officer. Prior to BroadVision, Dr. Tzou worked for IBM and Silicon Graphics.He earned his Ph.D. in Computer Science from University of California, Berkeley. Item 9.01 –Financial Statements &
